DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoguchi, US 2015/0215554.
In regard to claim 1, Toyoguchi, US 2015/0215554, discloses a solid-state imaging device, comprising: 
a plurality of pixels (see figures 1 and 2), each including a photoelectric converter (see figure 1, element 11) that converts received light into a signal charge, and a first transfer electrode (see figure 1, element 13) that accumulates and transfers the signal charge read out from the photoelectric converter (see para 25); and 

wherein one or more of the plurality of pixels which are arranged in matrix form are floating diffusion layer (see figure 1, element 12) including pixels having a floating diffusion layer that accumulates the transferred signal charge (see para 21, 25, and 31), and 
the control line is connected in common to each of the first transfer electrodes of the floating diffusion layer-including pixels and the pixel arranged in a column direction with respect to the floating diffusion layer-including pixel and sharing the floating diffusion layer with the floating diffusion layer-including pixel (see para 26-28).
In regard to claim 2, Toyoguchi, US 2015/0215554, discloses the solid-state imaging device according to claim 1, wherein each of the plurality of pixels includes a plurality of the first transfer electrodes, and the solid-state imaging device comprises a plurality of the control lines respectively connected to the plurality of first transfer electrodes in the pixel (see figure 1 and para 26).
In regard to claim 3, Toyoguchi, US 2015/0215554, discloses the solid-state imaging device according to claim 1, wherein the pixels receive infrared light (see para 25: imaging pixels 100 receive all light including infrared light).
In regard to claim 4, Toyoguchi, US 2015/0215554, discloses the solid-state imaging device according to claim 1, wherein of two or more of the pixels arranged in the column direction and sharing the floating diffusion layer, the pixel at one of one end and 
In regard to claim 5, Toyoguchi, US 2015/0215554, discloses the solid-state imaging device according to claim 2, wherein in two or more of the pixels arranged in the column direction and sharing at least one of the floating diffusion layers, the signal charges read out from respective ones of the photoelectric converters are added under at least one of the plurality of first transfer electrodes included in the two or more of the pixels (see figures 1 and 2).
In regard to claim 7, Toyoguchi, US 2015/0215554, discloses the solid-state imaging device according to claim 2, wherein each of the floating diffusion layer-including pixels further includes a second transfer electrode (see figure 1, element 13 of pixel in row below the first pixel) disposed adjacent to one of the plurality of first transfer electrodes with respect to the column direction, and an output control electrode (see figure 1, element 15 of pixel in row below the first pixel) disposed adjacent to the second transfer electrode with respect to the row direction of an arrangement of the plurality of pixels and that transfers the signal charge to the floating diffusion layer, and the second transfer electrode transfers the signal charge in the column direction and the row direction (see figure 1 and 2 and para 26-27).
In regard to claim 11, Toyoguchi, US 2015/0215554, discloses the solid-state imaging device according to claim 1, wherein in pixels arranged in the column direction and that share the floating diffusion layer, potentials of the plurality of first transfer electrodes change in the same manner as each other (see figures 1 and 2 and para 25-26).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoguchi, US 2015/0215554, in view of Tashiro, US 2010/0231774.

the solid-state imaging device according to claim 1 (see figure 8, element 820 and claim 1 above); and 
a processor (see figure 8, element 830) that generates a range image based on an output signal from the solid-state imaging device (see para 56).
The Toyoguchi reference does not specifically disclose a light source that emits infrared light in pulses at a plurality of timings in each of exposure periods within a single frame period.
Tashiro, US 2010/0231774, discloses an imaging device with a light source that emits infrared light in pulses at a plurality of timings in each of exposure periods within a single frame period (see para 30 and 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Toyoguchi, US 2015/0215554, in view of Tashiro, US 2010/0231774, to have a light source that emits infrared light in pulses at a plurality of timings in each of exposure periods within a single frame period, in order to utilize as a ranging and imaging light source to provide proper illumination.

Allowable Subject Matter
Claims 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0019041, discloses an imaging device discloses wherein one floating diffusion is shared by a plurality of pixels.  US 2018/0359434, discloses an imaging device with four pixels sharing a floating diffusion layer.  US 2009/0050997, discloses an imaging device with a two pixel sharing with floating diffusion.  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs